Costa Rica congratulates Mr. Thomson on his election as leader of the General Assembly and welcomes the priorities that he has set for his term of office. The President can count on our full support for their implementation. Costa Rica also thanks the Secretary-General for his leadership and, in particular, his contribution to the cause of peace and sustainable development.
We are coming to the end of 2016, having achieved little progress in addressing the crisis of refugees and migrants — the worst such crisis since the Second World War. Costa Rica reiterates the urgency of providing assistance and the need to ensure the protection of and respect for the human rights of people who have been forced to leave their homes in search of safe havens for themselves and their families, as a result of armed conflict, violence, natural disasters or the effects of climate change that threaten their access to the most basic means of survival. We are failing to fulfil our commitment to leave no one behind.
Mass media and the international community have paid little attention to the tragedy of thousands of migrants travelling through Latin America from south to north. For Costa Rica, from April to September alone 9,487 irregular migrants have crossed our borders, and we have granted refugee status to a total of 215 people during the first half of 2016 alone. Our country has been a crossroads for thousands of migrants: Cubans, Haitians, Central Americans, Asians and Africans.
Clearly, the problem is global and requires joint solutions, solidarity, shared responsibility and comprehensive approaches. With regard to migration and refugee crises, we must not consider only large movements, as these only deal with very specific experiences, and leave out any discussion on the constant flow of migration throughout the rest of the world. Such movement takes place outside of the confines of the law. It is a phenomenon that is fuelled by inequality, poverty and structural causes resulting from conflict and is fostered by the activities of international organized crime networks.
As a country of origin, transit and destination for migrants, Costa Rica has criminalized their trafficking under the law against trafficking in persons and smuggling of migrants adopted in 2012. That legal framework also guides the design and implementation of our national policy to address the crime of migrant smuggling from a gender perspective. The policy is based on the care and protection of victims, prevention, law enforcement, information gathering, analysis and research, and institutional coordination.
In our experience, faced with flows of migrants and the need for humanitarian aid, we must highlight the ongoing role played by civil society organizations as a support network for migrants and their families on the move, in addition to their enormous capacity to document the situation on the ground and see to and deal with violations of human rights of smuggled migrants. Communities that have welcomed these migrants have shown their profound solidarity with those in need.
The complex situation concerning the wave of migrants will only be exacerbated by the effects of climate change. Floods, droughts and the rise in sea level will force people to pick up and move within their country and abroad.
Such challenges call on us to virtuously manage the entire ecosystem of human mobility through a dialogue on processes, actors, mechanisms and organizations. Resources must be efficiently used, and there must be better coordination between humanitarian and development actors. That does not mean that development resources must be redirected to humanitarian assistance. That would create a vicious circle, thereby neglecting investment in the root causes of such movements.
We will not tire of repeating and insisting on the need to address the specific impacts that migration has on women and the need to adapt public policies to address those particularities. We will continue to raise our voice to call for action to combat gender-based and sexual violence.
If we are feigning loyalty to laws and institutions, we had better stop. If we believe that humankind can survive by remaining on this path and adhering to pretences as usual, we will only be selfishly and short- sightedly digging our own grave. We should remember that it is not because of mere altruism but the starkest realities that we have chosen to abide by a global order, subject to institutions and universal principles of self- regulation. The escalation of tensions, conflicts and the use of force suit no one but a few merchants of suffering and death. The national interest of all States is to strengthen the international system and the United Nations, which is at the centre of that effort.
The philosopher and Nobel Peace Prize laureate Albert Schweitzer said,
“To the question whether I am a pessimist or an optimist, I answer that my knowledge is pessimistic, but my willing and hoping are optimistic”.
Today there are realities and actions that fill me with optimism because change is taking place in the world. I wish to thank Secretary-General Ban Ki-moon for his invitation to be co-facilitator, along with my colleague Simona Scarpaleggia, Chief Executive Officer of IKEA Switzerland, of the High-Level Panel on Women’s Economic Empowerment. The hard work of the Panel has already resulted constructively in a preliminary report. I want to share several of its conclusions with the Assembly.
Simona Scarpaleggia said at the Panel,
“I firmly believe that there is huge potential that could be unlocked simply by valuing and empowering women. The energy, the power and creativity of women are badly needed — not only to make this world a better place, but to enable it to survive in the years to come.”
The lessons are many, but first it is necessary to recall some facts, some of which might seem obvious and others that might surprise. The vast majority of women in the world work. They work in the informal, public and private sectors as business women, domestic workers, and unremunerated workers. But women have half as many possibilities as men in securing full-time paid work. It is estimated that there are 1.27 billion women worldwide in paid jobs compared with 2 billion men. We are talking about a difference of more than 700 million women who do not have the same opportunities as men. Women undertake unpaid work three times as often as men and handle most of the caregiving work. The deep and unfortunate impact of this situation is reflected in the fact that it is estimated that the value of unpaid care work is equivalent to $10 billion, or 13 per cent of world gross domestic product.
The Sustainable Development Goals are interconnected and interdependent. The Panel emphasized the multiple relationships that exist between the targets set out in Goal 5, on gender equality and the empowerment of women, and Goal 8, to promote inclusive and sustainable economic growth, employment and decent work for all, men and women alike. The relationship between this debate and Goal 10 is clear: the goal is to reduce inequality within and among countries. I am convinced that the economic empowerment of women should be viewed not only as a goal in itself but as a means for the implementation of the other targets and Goals set out in the 2030 Agenda.
The Panel proposes seven principles and seven guiding actions. As basic principles, we assume that no woman should be left behind and that nothing should be done for women without the participation of women, and that we should focus equally on rights and profits. Empowerment is not only the right thing to do; it is the intelligent road map towards human development, growth and business promotion. We must also address the root causes of economic gender inequality based on gender inequalities in society, respect internationally agreed standards, and, finally, recognize the need to work in partnerships, with global compliance in all countries.
To achieve the global empowerment of women, the Panel recommends the following measures.
First, we must end stereotypes and transform and challenge the rules that limit women’s access to work or devalue their work. Changing those rules must be a priority in order to expand women’s economic opportunities within the framework of the 2030 Agenda.
We must level the playing field for women, guarantee employment and social protection, and reform discriminatory laws and regulations. A total of 155 countries worldwide have at least one law that prevents women from becoming involved in economic activities. This must be changed; it would contribute greatly to economic growth, and it is a simple step that all Governments can take.
Finally, as a social co-responsibility, we must invest in care, recognizing, reducing and redistributing unpaid work in this field. We must ensure decent working conditions for domestic workers. One of the first steps to achieve this is to ratify International Labour Organization (ILO) Convention No. 189. I urge those countries that have not yet done so to take that step.
We must guarantee the an adequate distribution of digital, financial and physical goods. This is also important. We need Governments, the private sector and civil society to take action so as to ensure that trends and innovations in digital technologies and finance, as well as legal reforms in the field of tenancy and land ownership, expand women’s opportunities.
We must change our culture and the way we do business in order to create opportunities for women. As a minimum, businesses should follow ILO conventions along with national legislation regarding gender equality in order to eliminate discriminatory practices.
We must create opportunities, with Governments improving practices in the public sector both as an employer and as a supplier of goods and services. We must establish, implement and promote public policies that benefit women living in poverty and vulnerability as well as macroeconomic policies that guarantee their rights and generate sustainable and inclusive work.
Women’s voices must be heard, encouraging a greater participation in leadership and business and political decision-making posts. In order to translate such measures into reality, it is imperative that we improve data collection relating to the economic empowerment of women. The ILO, along with many other United Nations agencies, development banks and various countries and organizations, has been making considerable efforts to create new methodologies and measurements with respect to the widest variety of variables pertaining to the economic empowerment of women.
The Heads of State and Government who are listening today should know that the most important aspect of the work of the Panel, which is scheduled to issue a second report next year, relates to everything that we are able to accomplish in our own countries as a result of its findings, good practices, principles and recommendations. We invite those States capable of implementing the Panel’s recommendations to do so and to become laboratories instrumental in their implementation. A call to action is imperative. There must be greater commitment on the part of all to achieve this objective.
We know that the world has many crises to deal with, but we can and must promote and ensure changes that will transform the lives of millions of women and girls. This is an imperative call to action. I am certain that this will benefit not only women, but also our societies at large. This is a step we must take in order to achieve equality in other aspects of relationships between men and women. This is the best path for our planet; together, humankind can effectively adopt new models of sustainable development that allow us to survive as a species.
It fills us with immense pride that the Paris Agreement negotiations were led by a Costa Rican woman, Christiana Figueres, Executive Secretary of the United Nations Framework Convention on Climate Change until early July, a woman with immense diplomatic capabilities who showed us that when we work together, with commitment and a focus on the common good, we can restore hope and work towards a better world.
The Paris Agreement must enter into force immediately, and we have an obligation to increase our ambitions with time. That is why Costa Rica has made every effort to complete its domestic approval process and will soon join the list of countries that have ratified it.
We therefore aspire to become a laboratory for the deep decarbonization of the world economy and a green hub for management, innovation and the transfer of knowledge, with early action built upon existing achievements. With our planned nationally determined contribution, we will work to achieve our national aspiration to steer the economy towards carbon neutrality by 2021, as part and parcel of pre- 2020 voluntary actions, and we have strengthened our long-term commitment to the deep decarbonization of the economy. The compensatory effects of our forests are accompanied by emissions reductions in critical sectors such as transport, livestock and waste. We have set an absolute emissions limit for 2030, which is equivalent to a 25 per cent reduction in emissions compared with 2012.
Our aspirations also include the promotion of our social inclusion and development policies so that our focus can go beyond the traditional silo-based approach. We are moving towards an integral development model based on multidimensional benchmarks that go far beyond the entry requirement. For that reason, on 9 September the heads of the three State branches and representatives of local governments, the private sector, social and religious organizations and academia gathered to sign the national pact to meet the Sustainable Development Goals.
Our planet needs our care, and this care must be all-encompassing. Costa Rica is fully committed to processes that, within the framework of the United Nations, seek to protect oceans and marine resources, in particular through the elaboration of a new international agreement for the protection of the more than 60 per cent of marine biodiversity that is located in international areas, in keeping with Goal 14 of the 2030 Agenda.
Costa Rica continues to be deeply shocked by the terrorist attacks that, unfortunately, as we know, occur somewhere in the world practically every week of the year. We would like once again to express our absolute, unequivocal condemnation of terrorism in every all its forms and manifestations, no matter who commits it or where it happens or with whatever goal in mind, as well as to stress the need to bring to justice those who commit such acts.
The fight against terrorism must be framed in strict observance of international law, including human rights law, international humanitarian law and the international law on refugees. In that context, we think that this is the right time to make a respectful request to countries that have not yet done so to ratify the Arms Trade Treaty without further delay. The diversion of arms to extremist groups could be substantially reduced if more States were to implement the provisions set forth in that multilateral, legally binding instrument.
Costa Rica has followed with concern the constant launches of missiles and the carrying out of nuclear exercises by the Democratic People’s Republic of Korea, the most recent one being on 9 September. In addition to voicing our strongest condemnation and rejection of such actions, which represent a serious threat to peace, stability and regional and international security, we must demand that North Korea cease such punishable acts, which unequivocally violate relevant resolutions of the Security Council, including the most recent one on the subject, resolution 2270 (2016).
Costa Rica also wishes to stress the importance of fighting impunity for criminal atrocities. Prosecution for such crimes must be promoted comprehensively and at the highest level. Costa Rica welcomes the initiatives aimed at promoting a code of conduct restricting the use of the veto in the Security Council in cases of outrageous crimes. Costa Rica reiterates its call to Member States to adopt the code of conduct put forth by the Accountability, Coherence and Transparency Group.
Likewise, Costa Rica welcomes the efforts oriented towards the full establishment of diplomatic relations between the United States of America and Cuba, as well as the measures announced by the senior authorities of those two friendly countries concerning political dialogue and openness. In that spirit, we reiterate our support for the lifting of the economic, commercial and financial blockade against Cuba in accordance with the systematic, almost unanimous, demands of the international community to that end.
Costa Rica welcomes the signing of the peace agreements in Colombia and the ceasefire declaration of last August. Not only does that bring an end to the oldest armed conflict in the region, but it also contributes to wholly converting Latin America and the Caribbean into a region of peace. We trust that the agreement will allow the Government and our Colombian brothers and sisters to plan their future development along a peaceful path.
We would like to stress that it is the General Assembly that has the power to define the term of office of the next Secretary-General through the appointment resolution. We will continue to advocate that the term be a single period of seven years without the possibility of re-election, as we are convinced that that would facilitate the exercise of leadership free from the coordination required to set in motion a selection process designed to secure a second term. It is fundamental to Costa Rica that there be a democratization of the selection process for the Secretary-General. Therefore, the Security Council’s endorsement of more than one candidate increases the inclusiveness, transparency and, most important, the legitimacy of the process by requiring a vote.
We have advocated, and will continue to advocate, that a woman should occupy the position of Secretary- General for the first time in history. We have reached a new milestone in history by having six extraordinary women, including a Costa Rican, as candidates for the position of Secretary-General. The transformation demanded by people all over the world requires new sensibilities and forms of exercising leadership.
My goal is that my daughter Inés, who is 10 years old now, will be able to tell her descendants of a strange former era, when women did not earn as much as men for the same work, when they were not equal owners of the means of production, when the care of children was a chore largely reserved for women and when their sexual and reproductive rights were not safeguarded. That strange era is the one that we must leave behind, in the same way that we slowly leave behind other scourges such as slavery, discrimination in any of its many forms, and consumption and wars as the basis for our economy, which are destroying our shared home, Mother Earth.
We can overcome hate, violence and inequality. We can achieve peace. We can trace the path to development and human progress. We just need to believe that it is possible, and that making it happen is in our hands.
